Citation Nr: 0701372	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-16 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In September 2006, the veteran testified at a videoconference 
hearing before the undersigned acting Veterans Law Judge.  A 
transcript of that hearing is of record.  Subsequent to that 
hearing, the veteran submitted additional evidence directly 
to the Board accompanied by a signed written waiver of the 
RO's initial consideration of this additional evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he suffers from bilateral hearing 
loss due to acoustic trauma from weapons suffered while in 
the service.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

The Board notes that the veteran's service medical records 
are no longer available, most likely having been destroyed in 
an accidental fire at the National Personnel Records Center 
in 1973.  The only service medical records in the claims file 
are the January 1955 Reports of Medical Examination and 
Medical History conducted and completed at discharge.  In 
cases where the veteran's service medical records are 
unavailable through no fault of the veteran, there is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  There is also a heightened 
obligation to assist the claimant in the development of his 
case.  Id.  

The January 1955 Report of Medical Examination evaluated the 
veteran's ears and hearing as normal.  The Board notes that 
the veteran's hearing acuity at discharge, measured by 
whispered voice testing measured at 15/15, is considered 
normal.  See Smith v. Derwinski, 2 Vet. App. 137 (1992).  On 
the January 1955 Report of Medical History completed in 
conjunction with the discharge examination, the veteran 
denied ever having ear trouble.

A July 1982 medical progress note indicates that the veteran 
reported decreased hearing in both ears since mumps as a 
child.  
  
In support of his claim, the veteran has submitted statements 
from friends and family noting a substantial history of 
hearing impairment.  

In addition, a July 2004 Addendum authored by S.M.M., 
clinical audiologist, which states, "Veteran's hearing loss 
is more likely than not due to veteran's exposure to noise 
while in service."

The veteran has also submitted a September 2006 statement 
authored by S.C., clinical audiologist, which states, "[The 
veteran] reports a history of military noise exposure in the 
373rd Tank Battalion.  Previous test results from our 
facility show a bilateral sensorineural hearing loss with a 
pattern of hearing loss which is certainly consistent with 
unprotected military noise exposure.

In addition, the veteran has submitted an October 2006 
statement by D.G. noting that the veteran reported military 
noise exposure to artillery, tanks, and 90 mm cannons in 
basic training and while serving in Korea.  The veteran 
reported that ear protection was not provided.  D.G. 
diagnosed the veteran with mild to severe sloping 
sensorineural hearing loss for both ears and opined that it 
was as likely as not that the veteran's history of 
unprotected military noise exposure contributed to his 
current sloping sensorineural hearing loss.

The Board notes that an assessment or opinion by a health 
care provider is never conclusive and is not entitled to 
absolute deference.  Indeed, the courts have provided 
guidance for weighing medical evidence. They have held, for 
example, that a post-service reference to injuries sustained 
in service, without a review of service medical records, is 
not competent medical evidence.  Grover v. West, 12 Vet. App. 
109, 112 (1999).  Further, a medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993). 

The Board notes that the favorable nexus opinions appear to 
be based solely on a history provided by the veteran.  This 
unfortunately fails to take into account the relevant service 
medical records on file which document that at separation, 
the veteran's hearing was evaluated as normal.  However, the 
opinions do serve to trigger VA's duty to provide an 
examination.  See Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  
    
Therefore, in order to afford the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  In this regard, a medical opinion in 
conjunction with the review of the entire record and 
examination of the veteran is warranted to indicate whether 
or not the veteran's bilateral hearing loss is related to his 
active duty service.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the existence and etiology of any current 
hearing loss.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should obtain and the 
examination report should provide a 
summary of the veteran's post service 
employment history.  The examiner should 
provide an opinion as to whether it is 
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than 
not" or "unlikely" (meaning that there 
is a less than 50% likelihood) that the 
veteran currently has hearing loss and, 
if so, whether current hearing loss is 
related to either the veteran's active 
duty service. 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  The claims file should contain 
evidence of the date the examination is 
scheduled and the date notification of 
the examination is mailed to the veteran.

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



